Citation Nr: 0929448	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-07 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Posttraumatic 
Stress Disorder (PTSD).

2.  Entitlement to service-connection for cancer, variously 
claimed as skin cancer, prostate cancer, kidney cancer, and 
soft tissue sarcoma of the left thigh, to include as 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Helen L. Cornell, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the Veteran's claims of entitlement 
to service connection for PTSD and for back, neck and 
shoulder injuries; and found that no new and material 
evidence had been presented to reopen a service connection 
claim for cancer, variously claimed as skin cancer, prostate 
cancer, kidney cancer, and soft tissue sarcoma of the left 
thigh, to include as secondary to exposure to Agent Orange.

This case was previously before the Board in August 2008, at 
which time the Board denied service connection for back, neck 
and shoulder disorders and reopened the service connection 
claims for PTSD and variously claimed cancers, and remanded 
those claims.  The case has now been returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam; by virtue of this service 
it is presumed under VA law and regulations that he sustained 
exposure to herbicides/Agent Orange.

2.  The file contains no current clinical diagnoses of 
prostate cancer, kidney cancer or soft tissue sarcoma.

3.  Skin cancer was not manifested in service, or within one 
year of separation, and it is not shown to be related to the 
Veteran's period of active service period including presumed 
exposure to Agent Orange or sunlight exposure sustained 
therein.

4.  The evidence on file includes a current diagnosis of PTSD 
made in accordance with the provisions of the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).

5.  The Veteran was not involved in combat during his tour of 
duty in the Republic of Vietnam, and has not provided 
credible supporting evidence of his claimed combat and non-
combat stressors, to include an alleged assault.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  The criteria for the establishment of service connection 
for a skin disorder, characterized as basal cell carcinoma, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for the establishment of service connection 
for prostate cancer, to include as a result of in-service 
exposure to herbicide agents have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  The criteria for the establishment of service connection 
for kidney cancer, to include as a result of in-service 
exposure to herbicide agents, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5.  The criteria for the establishment of service connection 
for soft tissue sarcoma, to include as a result of in-service 
exposure to herbicide agents, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case in 
June and August 2003.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, if VCAA notice was not provided prior 
to the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" by 
providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In letters dated in June and August 2003, January 2005 and 
November 2008, the RO informed the Veteran of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  The 
letters also informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
records in the custody of a Federal department or agency.  He 
was advised that it was ultimately his responsibility to send 
other, private medical records or to provide a properly 
executed release (VA Form 21-4142) so that VA could request 
the records for him.  The Board finds that the content of 
these letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duties to notify and assist and that 
any timing deficiency in these notifications was cured by 
readjudication of the claims in February and April 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

It further deserves reiterating that the Board's August 2008 
remand also was to provide additional notice regarding his 
PTSD claim, especially since it is at least partly predicated 
on a personal assault in service.  A November 2008 letter 
sent on remand, not only provided this additional information 
concerning a claim for PTSD predicated on a personal assault, 
but also informed the Veteran of the downstream disability 
rating and effective date elements of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); see also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, all obtainable evidence that he and his 
representative identified as relevant to the claims has been 
obtained and associated with the claims file for 
consideration, including the service treatment records (STRs) 
and service personnel records (SPRs), private medical 
records, VA records, VA and private examinations, evaluations 
and medical reports, and lay statements.  In addition, the 
actions in requested in the August 2008 Remand were 
substantially complied with.  See D'Aries v. Peake, 22 Vet. 
App. 97 (2008). 

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board therefore concludes the Veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to his VCAA notices.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Factual Background and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including psychoses 
and malignant tumors, may also be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

	A.  Service Connection - PTSD 

The Veteran's service personnel records reveal that he 
arrived in the Republic of Vietnam on September 5, 1968.  He 
was assigned as a supply clerk with "CO A 4th S&T Bn 4th Inf 
Div."  On May 7, 1969, his military occupational specialty 
(MOS) was changed to stock checker.  He departed from Vietnam 
on August 14, 1969.  He was awarded the Vietnam Service Medal 
(VSM), the Vietnam Campaign Medal (VCM) and National Defense 
Service Medal (NDSM) for this period of service.  

His STRs are negative for reported history of combat exposure 
or shrapnel wound injury.  An entry dated on November 11, 
1968, indicates that he injured his left shoulder with 
multiple, superficial abrasions to his head as a result of a 
fight which occurred while he was drinking.  An X-ray film of 
the shoulder taken at that time was interpreted as normal.  
He denied psychiatric complaint on his January 1970 
separation examination, and was given a normal clinical 
evaluation of his psychiatric status at that time.  A 
subsequent reserve examination of November 1982 reveals the 
Veteran's report of treatment for acute depression while 
going through a divorce.

The Veteran was hospitalized at Parthenon Pavilion in August 
1979 and again in September 1979, due to symptoms of 
depression with thoughts of suicide.  He stated that his 
depression began in March 1979 after discovering that his 
wife was seeing another man and desired a divorce.  He also 
reported feeling highly pressured in his job, and resorting 
to excessive drinking to forget everything.  A history of 
apparent shrapnel wounds to the right side of the head and 
mid-back area was noted.  There was no mention of any 
specific military-related stressors in conjunction with the 
Veteran's Vietnam service.  He was given a diagnosis of manic 
depressive illness, depressed type.  A September 1979 letter 
from his treating physician, Dr. R. J. reflected a diagnosis 
of "reactive depression."  A statement from Dr. R.J. 
indicates that the Veteran was re-hospitalized in November 
1982 for treatment of recurrent depressive disorder; that 
report indicated that the Veteran had been last admitted 2 
years previously secondary to anxiety and depression related 
to his job in the National Guard and this hospitalization was 
again related to job stress. 

The file contains VA records dated in September 1982 
reflecting that the Veteran was inquiring as to whether or 
not he had PTSD.  He reported service in Vietnam from August 
1968 to August 1969 in a supply unit.  The entry indicated 
that the Veteran first reported that he was not in combat, 
then said he was; the examiner noted that the Veteran's 
status as to actual combat was unclear.  There were no 
specific military-related stressors reported at that time.  A 
follow-up to rule out PTSD was requested.

In December 1982, the Veteran filed a claim for a nervous 
disorder, indicating that he was first treated for a "job 
related" nervous disorder in 1979.  A December 1982 VA 
clinical record reflects his report of having an alcohol 
problem after the war.  In May 1983, he reported in-service 
exposure to life threatening situations.  At that time, he 
generally alleged involvement in firefights while serving on 
mission sweeps as well as exposure to rocket and mortar 
attacks.

In a VA Form 21-4138 filing received in June 1985, the 
Veteran first reported that he served on 6 separate patrol 
sweep missions from October 1968 to March 1969 in the area of 
Tea Plantation outside Plieku, Vietnam.  He recalled self-
treating a shrapnel wound injury in his back stemming from a 
mortar attack on a nearby bunker.  He also stated that he 
deserved a Purple Heart.

Hospital records from Baptist Hospital, dated in May 1990, 
reveal the Veteran's report of heavy drinking, which began in 
Vietnam.  He also reported a past history of back surgery for 
shrapnel, shoulder surgery for removal of shrapnel.  His 
diagnoses included alcoholism and questionable marked chronic 
anxiety.  

A medical report of Dr. S. dated in April 1991, indicated 
that the Veteran was permanently and totally disabled due to 
a diagnosis of schizoaffective disorder.  There was no 
mention of service or any incident therein in that report.

A May 1991 VA Agent Orange examination includes the Veteran's 
report of participating in patrol sweeps in the Central 
Highlands of Plieku and "Doc-Toc."

The file includes an April 1994 letter of Dr. Smith, which 
noted the Veteran's report of flashbacks and anxiety caused 
by the effects of the Vietnam War, without any specific 
service-related event or incident identified.  Severe, 
delayed onset PTSD was diagnosed, the onset of which was 
identified as about 1979 or 1983.  

In letters received in July 1994 and July 1998, the Veteran's 
brothers reiterated the Veteran's history of Vietnam service 
from August 1968 to August 1969, and stated that he served on 
a permanent patrol team.  They gave an account of the 
following stressors which reportedly occurred during the 
Veteran's Vietnam service: (1) in November 1968, he engaged 
in combat with the enemy during a patrol sweep in "Docto, 
Vietnam" and witnessed the deaths of enemy forces; (2) in 
January 1969, while in Camp Enari at Pleiku he witnessed 
fellow soldiers being killed in a nearby bunker during a 
rocket and mortar attack and also witness the killing of a 
mountain girl and her father by a fellow soldier; and (3) in 
March 1969, he was involved in an operation at Tea Plantation 
where he witnessed the deaths of enemy forces as well as the 
death of an American soldier by friendly fire from a 
helicopter gunship.  The brother(s) indicated in the 1998 
statement, that in October 1968 in Pleiku at Camp Enari, when 
the bunker next to the Veteran's was directly hit and two of 
his friends were killed, he got shrapnel in his back and 
never received a Purple Heart for it.  

A May 1998 statement from Dr. J. M., indicates that the 
Veteran had flashbacks of Vietnam and recalled an incident of 
seeing a little girl killed in a mountain village as if the 
incident occurred the previous day.  He reported that he was 
on a permanent patrol team.  PTSD and major depression with 
psychotic features were diagnosed.  

A VA PTSD examination was conducted in August 1998.  The 
examiner referenced stressors noted in the available records 
and as reported by the Veteran including: an explosion in a 
bunker near him; rocket and mortar fire in which friends were 
killed; an incident where he saw a young girl killed; an 
incident where a man with the Veteran blew out the brains of 
one his other comrades when he thought his weapon was not 
loaded and being on patrols when friends were injured or 
killed as well as being hit by mortar in the back.  Diagnoses 
including PTSD and panic disorder were diagnosed.

A June 1999 letter from National Archives and Records 
Administration (NARA), referred to the daily journals of the 
4th S & T Battalion which noted that the S&T Bn had performed 
sweeps, maintained a "Gold Patrol," and received enemy rounds 
during a time period after the veteran's tour of duty.  An 
April 2001 letter noted the Veteran's claim that he performed 
in a patrol unit codenamed "Gold Patrol."  NARA provided 
documentation that, from the time period of June 1967 to 
September 30, 1968, the 4th S&T organized patrol units as 
well as a battalion Reaction Force.  NARA noted that 
personnel belonging to the Reaction Force were "exempt from 
duties that would take them away from the battalion area."  
The supporting documents reveal a total of 180 reconnaissance 
missions during this time period.

In August 1999, the Veteran submitted unit archive records 
for the 4th Infantry Division, Headquarters covering the time 
period from August 1968 to April 1969.  The 4th S & T Bn's 
primary mission was to provide supplies, services and 
transportation, but also had a "a secondary mission to 
provide security for the Division Base Camp and Base Camp 
TAOR by providing patrols and manning and maintaining Sub-
sector III of Sector Black of the bunker line."  The 
documents reflect that there were no Company A personnel 
killed in action (KIA), wounded in action (WIA), or missing 
in action (MIA) for the months of August and September 1968.  
There was 1 KIA and 14 WIA in October 1968.  Five personnel 
were WIA in December 1968.  There were no WIA in January 1969 
nor casualties in February and March 1969.  From November 19-
30, 1968, Company A rotated to DAK TO to KONTUM and back to 
battalion control.  On December 10, 1968, Company A, acting 
as a stay behind force, intercepted elements of North 
Vietnamese Army (NVA) battery (122 Rocket) which resulted in 
9 NVA KIA and 1 U.S. KIA.

A Lessons Learned Report for the period ending January 1969 
recommended reinforcement of above-ground bunkers to protect 
against B-40 rockets which had produced multiple casualties 
in and around the bunkers.  In January 1969, the 1st 
Battalion, 22nd Infantry, as part of the 2nd Brigade 4th 
Infantry, operated in the Dakte area on short-range 
reconnaissance patrols.  On 5 February 1969, the battalion 
participated in one Clean Sweep Operation which lasted one 
day in duration and resulted in negative findings.  In April 
1969, Company A operated in Landing Zone (LZ) Trout in 
security, recon patrol and road clearing operations. 
Otherwise, the documents reflect that Companies B, C, D and 
Recon Platoon contacted enemy forces while performing short- 
range patrols.

The record next reflects a citation from the Department of 
the Army, which awarded the Civil Action Honor Medal for the 
4th Infantry Division and its assigned and attached units, 
the 1st Battalion, 22nd Infantry, for its outstanding service 
from October 1966 to October 1969.  This award recognized the 
provision of military assistance to the Armed Forces of the 
Republic of Vietnam as well as civil action projects to the 
people of the Plieku, Kontum and Binh Dinh provinces.

In May 2000, the RO received research conducted by United 
States Armed Services Center for Research of Unit Records 
(formerly USASCRUR, now the Joint Services Records Research 
Center (JSRRC), which included review of the following 
documents: 1) Operational Reports - Lessons Learned (OR- 
LL's) submitted by the 4th Infantry Division (4th Inf Div), 
the higher headquarters of the 4th S&T Bn, for the period 
August 1968 to January 1969 (which reveal units, locations 
and significant combat situations encountered during the 
stated period); 2) Daily Staff Journals (DSJs) submitted by 
the 4th S & T Bn and the 4th Infantry Division for October 
22-26, 1968; 3) casualty reports; and 4) a casualty database.

The DSJs reported that Bunkers 28 and 29 received four rounds 
of small arms fire from in front of the bunker late in the 
night on October 22, 1968.  No casualties were reported.  The 
DSJs also refer to reconnaissance patrols with contact with 
enemy forces. Casualty reports noted that a Sergeant 
[redacted] [redacted] died on March 30, 1969 while on a 
reconnaissance in force mission when they engaged hostile 
forces in a firefight.  USASCRUR/JSRRC was unable to document 
the death of "[redacted]/[redacted]" being accidentally shot 
by a person named "[redacted]."  USASCRUR/JSRRC also noted 
that the Veteran was not listed in the casualty database as 
WIA.

In a letter received in August 2000, the Veteran's brother 
stated that the Veteran had noted in his stressor letter that 
he was on patrol with Sgt. [redacted] and saw him killed in 
action.

Following the denial of the PTSD claim by the Board in April 
2002, the Veteran filed a Motion for Reconsideration with the 
Board in September 2002.  At that time, he indicated that he 
was in fact involved in combat during his tour of duty in 
Vietnam, having been taken from his regular assignment and 
placed on the battlefield due to the high casualty rate to 
participate in "The Gold Patrol" for which his unit 
received a commendation.  At that time, the Veteran also 
reported that he suffered a life-threatening beating in 
November 1968 at the hands of other military personnel 
because of his knowledge of a the murder of a fellow soldier 
in his unit who was Hispanic.  The Veteran reported that he 
was hospitalized for 3 days as a result of this beating.  

In a stressor statement provided in August 2003, the Veteran 
described a stressor occurring in 1969 when he was assigned 
to the 4th Infantry Division, 4th S&T.  He reported that he 
had learned of a plot to kill a fellow soldier and tried to 
stop it and was going to report it.  He stated that as a 
result, he was severely beaten by 3 soldiers behind the 
barracks at Camp Enari, Pleiku Vietnam, and had to be 
hospitalized for treatment of a separated shoulder and 
scarring of the face.  

In a statement provided in 2004, the Veteran indicated there 
were two witnesses to the reported beating in service, D.K. 
and W.B., who were also military personnel and who took the 
Veteran to the hospital.  In June 2004, the NPRC indicated 
that after a thorough search, no personnel records or 
investigative reports relating to the reported beating could 
be located.  

Analysis

The Veteran contends that service connection is warranted for 
PTSD.  He maintains that he had combat service in Vietnam and 
has provided numerous reports of service-related stressors, 
including one based on a reported in-service assault.  

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor actually occurred. 38 
C.F.R. § 3.304(f) (2008); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the Veteran served, the Veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2008); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99. VA General Counsel has held that "[t]he 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that the Veteran engaged in combat with the enemy 
is resolved on a case-by- case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99; 65 Fed. Reg. 6,256- 58 (February 8, 2000).

If VA determines that the Veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  
However, an exception to the general rule discussed in 
Moreau, exists to the extent that after-the-fact medical 
evidence can be used to establish a claimed in-service 
stressor based on personal assault.  See Bradford v. 
Nicholson, 20 Vet App 200 (2006); Patton v. West, 12 Vet. 
App. 272, 278 (1999).

The evidence on file includes a current diagnosis of PTSD 
made in accordance with the provisions of the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  

Initially, it must be established whether or not the Veteran 
engaged in combat.  In this regard, the Veteran and his 
representative urge that due to high casualties that the 
101st Airborne Division suffered during the Vietnam War, the 
Veteran was taken from ranks and placed on the battlefield 
during major Tet offenses.  As was pointed out in a previous 
Board decision, during the Veteran's tour of duty, personnel 
from the 4th S&T Bn did participate in organized patrol 
units.  There was also a standing Reaction Force.  This 
finding is based upon the June 1999 letter from NARA which 
show that such forces were in existence as of September 30, 
1968 as well as the mission statement of the 4th S&T Bn for 
the period of August 1968 to April 1969.  As was the case at 
that time and currently, initially, the matter at issue is 
whether or not the Veteran himself was assigned to such a 
unit and, if so, whether he has provided credible supporting 
evidence verifying his claimed stressors.  The determination 
whether evidence establishes that the Veteran engaged in 
combat with the enemy is resolved on a case-by-case basis 
with evaluation of all pertinent evidence and assessment of 
the credibility, probative value, and relative weight of the 
evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256- 58 (February 
8, 2000).  

Several of the Veteran's stressors reportedly occurred during 
his claimed assignment with a permanent patrol team of the 
4th S&T Battalion which he also describes as codenamed the 
"Gold Patrol."  However, personnel records list his MOS as 
both a supply clerk and stock checker during his entire tour 
of duty in Vietnam.  His military citations and awards do not 
indicate or suggest that he was involved in actual combat.  
Furthermore, the research of official military records by 
both USASCRUR/JSRRC and NARA do not establish the Veteran as 
having served in this claimed capacity.  Furthermore, 
official military records and the STRs do not confirm that 
the Veteran was WIA as claimed.  

The Board has considered the Veteran's lay accounts to the 
effect that he was engaged in combat, to include his reports 
of being assigned to a permanent patrol team or otherwise 
performing patrol sweeps.  However, on review of the entire 
evidentiary record, the Board finds that there is no 
credibility to the Veteran's lay assertions that he was 
exposed to his claimed combat and non-combat stressors.  In 
this respect, the record reflects numerous statements of 
record which are riddled with inconsistencies.  For instance, 
a VA examiner in September 1982 reflected on the Veteran's 
report of combat exposure as follows: "at first states he was 
not in combat then saying he was.  Was unclear as to actual 
combat."  

In a June 1985 statement to the RO, the Veteran claimed self-
treatment for a mortar wound to the right back in service 
while, in a May 1990 statement to a private examiner, he 
claimed to have undergone "surgery" to the back and shoulder 
for removal of shrapnel.  There is no medical documentation, 
either in-service or post service, which remotely supports 
the fact that the Veteran incurred shrapnel wound injuries in 
service and/or that he underwent surgical removal of 
shrapnel.

The Board next notes that the Veteran's assertion that his 
"unnamed" friends were killed in a bunker during a mortar and 
rocket attack on October 24, 1968 is contradicted by DJ 
reports of the 4th S&T Bn which only show a "small arms fire" 
exchange with no casualties on that date.  There is also no 
confirmation of such an event for a 2-day period before and 
after the 24th of October.  

The Board finally notes that the Veteran's signed statements 
of record, when compared to his statements reported through 
his brothers, are also inconsistent.  The Veteran alleges 
that his friends were wounded in a bunker attack in October 
1968 while his brothers report the incident as occurring in 
January 1969.  His brothers state that the Veteran witnessed 
deaths of enemy forces and an American soldier during a 
patrol mission in March 1969, but the Veteran has never 
provided specifics of this event in any of his statements of 
record.  Upon receipt of the research conducted by USASCRUR, 
one of the brothers alleged that the veteran had, in fact, 
reported by written statement that he was present at the 
death of Sgt. [redacted] in March 1969, but the Veteran has 
never submitted such a statement.  Thus, the Board finds that 
the Veteran and his brothers are unreliable historians.

The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Colusa v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).  Based upon the above, 
the Board finds that the Veteran has not provided credible 
supporting evidence that he participated in combat, by virtue 
of reported patrol sweeps during his tour of duty in Vietnam, 
or otherwise.  

As such, his claimed stressors which allegedly occurred 
during patrol missions in November 1968, December 1969, 
January 1969 and/or March 1969 cannot be accepted as 
verified.  The Board also finds that the Veteran's claim of 
being subject to rocket and mortar attacks in October 1968 
and January 1969 has not been verified by credible supporting 
evidence.  In so finding, the Board specifically finds that 
the preponderance of the evidence weighs against a finding 
that the Veteran ever engaged in combat with the enemy so as 
to allow the application of the provisions of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. §3.304(f).  The Board further finds 
that the Veteran's claimed non-combat stressors, which 
include witnessing a village girl killed by an American 
soldier as well as witnessing "[redacted]" killing 
"[redacted]," have not been verified by credible supporting 
evidence.  Given the Veteran's inconsistencies in claiming 
combat service in Vietnam, and because there is no objective 
evidence supporting the Veteran's assertions, the Board finds 
that the Veteran's statements concerning these aforementioned 
events, which reportedly occurred during his Vietnam service 
are not credible and are entitled to no probative value.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

In addition, the Veteran has specifically alleged a stressor, 
described as a personal assault.  He has reported that in 
November 1968 he suffered a beating at the hands of 3 fellow 
soldiers after he had learned of a plot to kill a fellow 
Hispanic soldier.  He reports that he was hospitalized for 3 
days after the beating for treatment of his injuries.  

As provided by 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate his 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities; rape crisis centers; mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

As the Court reiterated in Bradford v. Nicholson, 20 Vet App 
200 (2006), § 3.304(f)(3) provides "unequivocally" that "VA 
will not deny a [PTSD] claim that is based on in-service 
personal assault" without first providing the requisite 
notice.  The Court also stated that § 3.304(f)(3) requires VA 
to advise personal assault claimants that credible supporting 
evidence of a stressor may include: (1) "evidence from 
sources other than the veterans service records" or (2) 
"evidence of behavior changes."  At this point the Board 
notes that it's August 2008 Remand, and the development 
actions taken by the Agency of Original Jurisdiction (AOJ) 
thereafter, specifically provided the Veteran with an 
opportunity to obtain and identify such evidence.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD, based 
on his account of an alleged assault during service.  

Specifically, the Board has reviewed the STRs which include 
an entry dated on November 11, 1968, at which time the 
Veteran was treated for a right shoulder injury.  The entry 
indicated that the Veteran had been drinking the night before 
and got in a fight, as a result of which he was kicked in the 
left shoulder and beaten around the mouth.  He also sustained 
a laceration of the forehead.  X-ray films of the left 
shoulder were normal and the Veteran was placed on light duty 
for 3 days with instructions to return in 3 days.  The Board 
finds it significant that nowhere in the STRs is there any 
report of or reference to an assault conforming in any way 
with the account provided by the Veteran, e.g., that he was 
beaten because of an alleged plot to kill a fellow service-
member that learned about.   As such, the Veteran's reports 
of the circumstances of the assault and subsequent 
hospitalization are inconsistent with the available STRs.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994), 
(contemporaneous evidence has greater probative value than 
(remote) history as reported by the Veteran).  To the extent 
the STR's confirm that the Veteran did sustain injuries as a 
result of brawl in which he was apparently intoxicated, the 
Board observes that service connection may be granted only 
when a disability was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct or 
the result of his or her abuse of alcohol or drugs.  38 
C.F.R. § 3.301(a) (2008).

The Board notes that other than the Veteran's statements 
regarding the occurrence of the specified aforementioned 
stressor, the claims folder does not contain any additional 
evidence of the event having actually happened as described.  
Moreover, the Board finds it unusual that although the 
Veteran had been pursuing this PTSD claim for decades and has 
alleged numerous stressors during the time and undergone 
numerous mental evaluations during the time that this claim 
has been pending, it was not until 2002 that he initially 
reported being assaulted in service.  The fact that there was 
no record of any report of this alleged event until more than 
30 years after the Veteran's discharge from service is 
significant and weighs against the claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the Veteran's entire medical 
history, including a lengthy period of absence of 
complaints).

Moreover, the Veteran has described the assault 
inconsistently over the years.  In this regard, when 
initially described in 2002 the Veteran reported that he 
suffered a life-threatening beating in November 1968 at the 
hands of other military personnel because of his knowledge of 
a the murder of a fellow soldier in his unit who was 
Hispanic.  Later, the Veteran changed his story indicating 
that he was beaten because he knew of a plot to kill a fellow 
soldier.  It is within the Board's province to weigh these 
statements and make a credibility determination.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997). In determining the weight to be assigned 
to evidence, credibility can be affected (impeached) by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

In addition, in a statement provided in 2004, the Veteran 
indicated there were two witnesses to the reported beating in 
service, D.K. and W.B., who were also military personnel and 
who took the Veteran to the hospital.  In November 2008, the 
Veteran was contacted and requested to attempt to contact 
these individuals and obtain corroborating statement from 
them regarding his reported stressor.  The Veteran failed to 
provide any additional information or evidence in this 
regard.  

In sum, VA is unable to verify the Veteran's claimed in-
service personal assault stressor, and his lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  In any event, the 
competent medical evidence of record does not include a 
diagnosis of PTSD which was made based upon this reported 
stressor.  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the Veteran has failed to satisfy the criteria for service 
connection for PTSD.  As the Veteran bases his claim on the 
reported stressors, service connection cannot be granted 
without verification of one of them, regardless of current 
diagnosis of PTSD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application and service connection for PTSD must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



							[Continued on Next Page]

B.	Service Connection - Cancer, variously claimed types 

The STRs fail to include any complaints or abnormal findings 
indicative of the presence of skin cancer.  A physical 
examination upon separation in January 1970 revealed a normal 
clinical skin evaluation and no pertinent diagnoses were 
noted.

A VA record dated in 1982 indicated that the Veteran believed 
he was exposed to Agent Orange and was to be scheduled for a 
work-up.  Later in December 1982, the Veteran was evaluated 
for alcoholism and apparently liver testing was undertaken, 
which described as markedly improved in a February 1983 
record.  In an undated Agent Orange questionnaire, the 
Veteran reported herbicide exposures in May, September and 
December 1969 while serving at Camp Enari.

On file is a history and physical examination report dated in 
May 1990 and signed by Dr. G.  The report indicated that the 
Veteran presented at a private hospital (BH) for treatment of 
alcoholism.  His medical history included a report of 
possible skin cancer of the face.  He also reported a past 
history of back surgery for shrapnel, shoulder surgery for 
removal of shrapnel.  The assessments included alcoholism and 
questionable chronic anxiety.  The original record appears to 
have been supplemented with additional diagnoses of liver 
cancer and soft tissue sarcoma, typewritten in distinctly 
different form than the text of the original record and in 
all capital letters, suggesting that these diagnoses were not 
a part of the original record.

The May 1990 report of Dr. G. was forwarded to VA in 
conjunction with an April 1991 examination of the Veteran to 
establish whether a diagnosis of soft tissue sarcoma was 
warranted.  The examiner indicated that the Veteran was first 
aware of sarcoma in August 1990 after being evaluated at a 
private hospital.  The Veteran reported that the diagnosis 
was made by skin punch biopsy and blood tests.  On 
examination, a palpable mass of the left thigh was present.  
Impressions of soft mass of the left thigh, acne scarring and 
shrapnel wound scarring were made.  The examiner indicated 
that he could not substantiate a diagnosis of soft tissue 
sarcoma based on the present findings and recommend a 
surgical biopsy and obtaining the original records from BH to 
include any biopsy/pathology reports to address the issue.  
The examiner also noted that the diagnoses of liver cancer 
and soft tissue sarcoma shown on the 1990 record appeared to 
be added and noted that the text of the examination included 
no findings relating to these diagnoses.

The file includes an Agent Orange information form completed 
by the Veteran in May 1991.  The Veteran indicated that he 
served on field patrol in Vietnam from August 1968 to August 
1969 and reported that he was exposed to Agent Orange 
approximately 8 times.  He stated that this exposure was 
sustained when he was out with a patrol team in the fields of 
Pleiku and Doc-toc and Agent Orange chemicals were dropped on 
them by planes.  

Also on file is an Agent Orange Registry examination report 
signed by an examiner in May 1991, which indicated that the 
Veteran's complaints included soft tissue sarcoma of the left 
thigh.  The diagnoses included rule out soft tissue sarcoma 
of the left thigh and the examiner noted that an admission to 
medicine was required to work-up the sarcoma.  

The file contains a February 1992 letter from a VA 
environmental physician indicating that the results of the 
Veteran's Agent Orange examination indicated that he had a 
sarcoma.  

A VA examination was conducted in May 1992 by the same VA 
examiner who conducted the May 1991 Agent Orange examination.  
The examiner indicated that when he saw the Veteran in 1991, 
he had a mass on the left thigh and the Veteran was scheduled 
for hospital admission for a work-up.  The Veteran failed to 
comply with the admission at that time and on a second 
occasion.  The examiner referenced documents purportedly 
related to a private hospitalization in May 1990 at which 
time the Veteran was treated for alcoholism, containing 
typewritten additional "diagnoses" of liver cancer and soft 
tissue sarcoma, and opined that these two diagnoses may have 
been falsified.  In this regard, the examiner noted that the 
May 1990 history and physical examination report from Dr. G. 
contained no mention of liver or sarcoma findings.  A left 
thigh mass was diagnosed and the examiner indicated that a 
firm diagnosis was not established because a biopsy had never 
been done.  The examiner also opined that there was 
absolutely no evidence of any liver cancer or hematoma.  To 
the extent such conditions were indicated in the medical 
record, the examiner noted that the record was possibly a 
forgery or at least not a medical record relating to the 
Veteran. 

Private medical records dated in April 2002 reflect that the 
Veteran was seen with complaints of a left thigh tumor.  The 
Veteran did not identify any other conditions for which he 
was under treatment and gave a family history of prostate 
cancer.  There is no indication that any clinical diagnosis 
was made at that time.  

The file contains a May 2005 medical statement of Dr. W. L.  
The doctor indicated that he was writing on behalf of the 
Veteran and noted that the Veteran had been diagnosed with, 
and treated for, prostate cancer with radical surgery in 
2002.  Dr. W.L. also noted that he had recently recovered 
from kidney cancer, requiring removal of the kidney in 2004.  
The doctor stated that review of the records revealed no 
clear link to radiation exposure, but noted that the Veteran 
had certainly had a lot of malignancy and stated, "I think 
we should carefully review his records for toxic exposures."  
The doctor indicated that the more significant purpose of the 
letter was to report that the Veteran had been suffering from 
PTSD.    

Private medical records of 2006 reflect that the Veteran 
underwent excision of basal cell carcinoma (BCC) of the left 
clavicular area.  A medical history obtained from the Veteran 
in conjunction with the surgery indicates that he did not 
report having either prostate or kidney cancer or removal of 
a kidney.  He gave a family history of prostate cancer.  

The file includes a private medical report dated in December 
2008 reflecting that the Veteran complained of a two week 
history of bleeding on the brow.  The medical history 
indicated that the Veteran had been treated for basal cell 
carcinoma of the forehead in 2003 and of the chest in 2005.  
An impression of apparent recurrence of BCC was made.  A 
biopsy revealed BCC of the skin in the area of the forehead.  


							[Continued on Next Page]

Analysis

The Veteran seeks service connection for cancer, variously 
claimed as skin cancer, prostate cancer, kidney cancer, and 
soft tissue sarcoma of the left thigh, all claimed as 
resulting from exposure from herbicides, specifically Agent 
Orange, in service.  It is also specifically contended that 
BCC resulted from excessive exposure to the ultraviolet rays 
of the sun during military service.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2008).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. §3.307(a)(6)(ii) (2008).

In addition to the presumptive regulations, a claimant may 
establish service connection for diseases not listed as 
presumptive based on exposure to Agent Orange with proof of 
actual direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 
Vet. App. 155 (1997).

Regardless of the theory of entitlement raised, the medical 
evidence on file does not contain any credible current 
clinical evidence or diagnosis of prostate cancer, kidney 
cancer, and soft tissue sarcoma of the left thigh.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the Veteran filed to 
reopen the service connection claim for various cancers in 
December 2002.  

With respect to claimed prostate cancer and kidney cancer, 
the only mention of these two conditions was in a private 
medical statement of May 2005, apparently authored by Dr. 
W.L.  Therein, the doctor made reference to the Veteran's 
medical history indicating that it included prostate cancer 
diagnosed and treated with radical surgery in 2002, and a 
history of kidney cancer, resulting in removal of the kidney 
in 2004.  It appears that this statement was provided based 
on a history provided by the Veteran.  

The Board has reason to question the credibility and 
authenticity of the May 2005 statement.  Initially, there is 
no indication that Dr. W.L. had any involvement in diagnosing 
either of the aforementioned claimed conditions or treating 
the Veteran for them, nor does the file contain any medical 
records indicating that Dr. W.L. ever treated the Veteran for 
any reason.  In addition, although the statement is stamped 
"Signed In Dr.'s Absence To Avoid Delay," there is no 
signature on the statement from Dr. W.L. or anyone else.  In 
addition, although Dr. W.L. is a purported urologist, the 
statement includes a discussion of the Veteran's PTSD 
symptomatology.  Also referenced is radiation exposure - a 
factor not at issue in this case.  

However, particularly significant and most unusual, is the 
fact that the file contains no clinical evidence dated at any 
time post-service documenting any diagnosis or even treatment 
for either prostate or kidney cancer.  As a related matter, 
at no time from 2002 forward, does the Veteran mention by way 
of medical history that he suffered from prostate or kidney 
cancer or that he had a kidney removed.  Pursuant to a Remand 
issued by the Board in 2008, the RO issued a letter to the 
Veteran in November 2008 asking him to provide information 
about the treatment sources for his claimed cancer and 
requesting that he complete release form in order to obtain 
these records.  The Veteran failed to provide any additional 
information or completed consent forms.  Given these 
circumstances, the Board concludes that the May 2005 
statement in and of itself, is insufficient to establish 
diagnoses, past or present, of either prostate or kidney 
cancer.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  Since the clinical evidence fails to include 
documentation of any medical records relating to, diagnosing 
or treating prostate or kidney cancer from any source, there 
is essentially no clinical evidence of the currently claimed 
disorders, prostate and kidney cancer; accordingly, these 
claims must be denied.  

Similarly, the file fails to include a current clinical 
diagnosis of soft tissue sarcoma, specifically claimed as 
affecting the thigh.  The file contains a remote history, 
between 1990 and 1992, during which time a thigh mass was 
noted, which was described by the Veteran as a soft tissue 
sarcoma, but which was never definitely diagnosed as such, as 
the Veteran never underwent additional testing to establish 
this diagnosis.  With respect to the diagnosis of soft tissue 
sarcoma as shown in a 1990 medical record; for reasons 
explained by the VA examiner in 1992, there is reason to 
doubt the authenticity and credibility of this document as it 
relates to the "diagnosis" of soft tissue sarcoma.  While 
the medical evidence dated 2002 reflects that the Veteran 
sought treatment from a private provider for a condition 
claimed as soft tissue sarcoma of the thigh; however that 
condition was not clinically diagnosed at that time or at any 
time subsequently.  

The Board additionally notes that the Veteran does not 
possess the medical knowledge required to either diagnose any 
of his claimed cancers or soft tissue sarcoma, or to 
etiologically relate any of these currently claimed disorders 
to service, or any event of service, including exposure to 
Agent Orange.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence does not 
establish clinical diagnoses of prostate cancer, kidney 
cancer or soft tissue sarcoma - past or present - service 
connection for these claimed conditions is not warranted.  
Hence, those claims are denied.

With respect to skin cancer, the Veteran contends that is the 
result his military service and related herbicide exposure, 
or in the alternative is attributable to sun exposure during 
service.  Recent medical records reflect that the Veteran was 
treated for basal cell carcinoma in 2006 and 2009; hence 
Hickson element one, evidence of current disability is firmly 
established.  

Notably, the Veteran has not alleged the presence of a skin 
disorder (cancerous or pre-cancerous lesions, actinic 
keratoses, etc.,) at any time during his active duty, or 
within one year after separation.  A review of the Veteran's 
STRs is negative for history, complaints, or abnormal 
findings indicative of the presence of skin cancer. A 
physical examination upon separation in January 1970 revealed 
a normal clinical skin evaluation and no pertinent diagnoses 
were noted.


The earliest clinical indications of any skin cancer were 
noted in a 1990 private medical record which included a 
medical history report of possible skin cancer of the 
Veteran's face.  However, it appears that the earliest post-
service diagnosis of treatment for BCC was in 2003, followed 
by recurrences in 2005, 2006 and 2008.  As such, the Board 
notes that the Veteran is not entitled to service connection 
under the presumptive provisions of 38 C.F.R. 3.309, which 
requires manifestation of malignant tumors within one year of 
separation from service.

Nevertheless, the Veteran's primary contention is that his 
skin cancer is the result of exposure to herbicides while 
serving in the Republic of Vietnam, or in the alternative is 
attributable to sun exposure sustained during service.  Based 
on the Veteran's service in Vietnam during the Vietnam era, 
he is presumed to have been exposed to Agent Orange.  
However, the Veteran is not entitled to the presumption of 
service connection for skin cancer based on his exposure to 
herbicides.  Neither basal nor squamous cell carcinoma of the 
skin is listed as a presumptive disease for the application 
of the presumption.  The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); See also Notice, 61 Fed. Reg. 41,442-49 
(1996).

The Board has also considered whether the claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  The 
Veteran's currently diagnosed skin cancer, BCC, has not in 
any way been linked by competent evidence or opinion to the 
Veteran's period of service, to include by virtue of claimed 
Agent Orange or sun exposure.  As noted previously by virtue 
of the Veteran's in-country service in Vietnam, Agent Orange 
exposure is presumed.  In addition, certainly the Veteran is 
competent to provide an account of sun exposure in service.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

However, in this case, no probative and/or competent evidence 
has been presented which establishes that the Veteran's post-
service skin cancer is in any way etiologically related to 
service.  A requirement for a showing of such a relationship 
has been repeatedly reaffirmed by the Court of Appeals for 
the Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The 
Board finds it probative that at no time since the Veteran 
sought treatment for his symptoms or been diagnosed with BCC, 
has a medical professional attributed his disability to his 
military service or provided a medical opinion substantiated 
by sound reasoning which suggests that the Veteran's BCC is 
associated with herbicide exposure or with sunlight exposure 
sustained in service, decades prior to the earliest post-
service diagnosis of BCC.

The only evidence that relates the Veteran's skin disability 
to his military service, especially exposure to Agent Orange 
and/or sunlight sustained therein, is the Veteran's own 
statements.  However, the Board notes that the Veteran does 
not possess the medical knowledge required to etiologically 
relate his skin cancer to service, or any event of service, 
including exposure to Agent Orange or sun exposure sustained 
therein.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, the STRs do not reflect treatment for skin 
cancer, and the first time manifestation or treatment of such 
disorder is shown was decades after the Veteran's separation 
from service.  This gap of years in the record mitigates 
against a finding that the Veteran suffered a skin disorder 
in service which resulted in a chronic disorder, and also 
rebuts any assertion of continuity of symptomatology since 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

Based on the aforementioned findings, the Board is unable to 
reasonably associate the Veteran's skin cancer, which was 
first persuasively documented many years following service 
separation, with any incident or incidents of his period of 
active military service, including exposure to herbicides and 
sunlight.  In the absence of competent and probative evidence 
(medical) that links the post-service disorder to service, 
the Veteran's claim for service connection for skin cancer, 
specifically basal cell carcinoma, must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a prostate disability must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert, 1 Vet. 
App. at 49.




















								[Continued on Next 
Page]

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for kidney cancer, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for soft tissue sarcoma, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection skin cancer, to include as 
secondary to herbicide exposure, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


